Dismissed and Opinion Filed February 27, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00190-CR
                                     No. 05-15-00191-CR

                            GEORGE EARL ALLEN, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                      Trial Court Cause Nos. F08-57680-U, F14-54989

                            MEMORANDUM OPINION
                      Before Justices Francis, Lang-Miers, and Whitehill
                                 Opinion by Justice Whitehill
       George Earl Allen was convicted, following the adjudication of his guilt, of two

aggravated assault with a deadly weapon offenses. Appellant pleaded true to the allegations in

the motions to proceed with adjudication of guilt, and he was sentenced to three years’

imprisonment in each case in accordance with plea agreements. Appellant waived his right to

appeal as part of the plea agreements. See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim.

App. 2000). Accordingly, we dismiss the appeals for want of jurisdiction.


Do Not Publish                                    /Bill Whitehill/
TEX. R. APP. P. 47                                BILL WHITEHILL
150190F.U05                                       JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

GEORGE EARL ALLEN, Appellant                       On Appeal from the 291st Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-00190-CR        V.                       Trial Court Cause No. F08-57680-U.
                                                   Opinion delivered by Justice Whitehill,
THE STATE OF TEXAS, Appellee                       Justices Francis and Lang-Miers
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered February 27, 2015.




                                             –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

GEORGE EARL ALLEN, Appellant                       On Appeal from the 291st Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-00191-CR        V.                       Trial Court Cause No. F14-54989-U.
                                                   Opinion delivered by Justice Whitehill,
THE STATE OF TEXAS, Appellee                       Justices Francis and Lang-Miers
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered February 27, 2015.




                                             –3–